DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1 and 3–7 are pending.
Claim(s) 2 is/are canceled.

Allowable Subject Matter
Claim(s) 1 and 3–7 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Han et al. (KR 2008-0093242 A, hereinafter Han).
Han discloses a negative electrode material for a lithium ion battery (30, [0095]), comprising a graphitic carbon material as a negative electrode active material for the lithium ion battery (see graphite, [0020]), and a coating material disposed on the graphitic carbon material (see fluorine group compound, [0012]), wherein the coating material is a fluoride ion conductor  that includes lead and fluorine (see PbF2, [0016]), the fluoride ion conductor includes a solid solution of the following formula (1): Pb(1-x)SnxF2+δ (1), wherein, in formula (1), x satisfies 0 ≤ x ≤ 0.6 and δ is a real number that achieves charge neutrality.
Kim does not disclose, teach, or suggest the following distinguishing feature(s):
A negative electrode material comprising a coating material of a fluoride ion conductor that include lead, tin, and fluorine, the fluoride ion conductor includes a solid solution of the (1-x)SnxF2+δ (1), wherein, in formula (1), x satisfies 0 < x ≤ 0.6 and δ is a real number that achieves charge neutrality.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725